 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAURIE STOKES,                                   No. 2:19-cv-00772-MCE-CKD
12                        Plaintiff,
13            v.                                          ORDER
14       LIFE INSURANCE COMPANY OF
         NORTH AMERICA,
15
                          Defendant.
16

17

18           Plaintiff Laurie Stokes requests leave to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. (See ECF No. 2.)1 Plaintiff’s application in support of her request to proceed in forma

20   pauperis makes the showing required by 28 U.S.C. § 1915. Accordingly, the court grants

21   plaintiff’s request to proceed in forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      The undersigned resolves this motion, pursuant to the May 7, 2019 order of United States
28   District Judge Morrison C. England, Jr., 28 U.S.C. § 636, and Local Rule 302. (See ECF No 3.)
                                                      1
 1          In this case, plaintiff brings claims against defendant pursuant to the Employee Retirement

 2   Income Security Act, 29 U.S.C. § 1132(e)(2) based upon defendant’s allegedly improper denial of

 3   total disability benefits under a disability insurance plan. (See generally ECF No. 1.)

 4          Based on the limited record before the court, the court cannot conclude that plaintiff’s

 5   action is frivolous, that the complaint fails to state a claim upon which relief can be granted, or

 6   that plaintiff seeks monetary relief from an immune defendant. The court reserves decision as to

 7   plaintiff’s claims until the record is sufficiently developed, and this order does not preclude

 8   defendants from challenging plaintiff’s complaint through a timely motion pursuant to Federal

 9   Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s pleading.

10   Accordingly, the court orders service of the complaint on defendants.

11          For the foregoing reasons, IT IS HEREBY ORDERED that:

12          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

13          2.      Service of the complaint is appropriate for defendant Life Insurance Company of

14   North America.

15          3.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

16   Rule of Civil Procedure 4.

17          4.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, and this

18   court’s scheduling order.

19          5.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

20                  a.      One completed summons;
21                  b.      One completed USM-285 form for each defendant to be served;

22                  c.      A copy of the complaint for each defendant to be served, with an extra

23   copy for the U.S. Marshal; and

24                  d.      A copy of this court’s scheduling order and related documents for each

25   defendant to be served.

26          6.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is
27   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,

28   within 10 days thereafter, file a statement with the court that such documents have been submitted
                                                        2
 1   to the U.S. Marshal.

 2             7.         The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 3   and related documents, within 90 days of receipt of the required information from plaintiff,

 4   without prepayment of costs.

 5             8.         If a defendant waives service, the defendant is required to return the signed waiver

 6   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

 7   of this requirement, and the failure to return the signed waiver may subject a defendant to an

 8   order to pay the costs of service by the U.S. Marshal.

 9             9.         The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

10             10.        Failure to comply with this order may result in any appropriate sanctions,

11   including monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

12   Procedure 41(b).

13             11.        This matter is referred back to the assigned district judge for all future

14   proceedings.

15   Dated: May 22, 2019
                                                            _____________________________________
16
                                                            CAROLYN K. DELANEY
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21   14/stokes.19cv772.grant IFP

22

23

24

25

26
27

28
                                                              3
